Citation Nr: 0024205	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  98-18 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for the residual 
scar from a gunshot wound to the right shoulder, rated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound to Muscle Group I (right side), with 
retained metallic foreign bodies, rated as 10 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
July 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Jackson, Mississippi, that denied the veteran's request for 
an increased evaluation for the residuals of a gunshot wound 
to the right shoulder.  

In November 1999, the Board remanded the claim to the RO for 
the purpose of obtaining additional medical data, and for 
consideration of whether a separate evaluation was warranted 
for the scar associated with the gunshot wound.  In March 
2000, the RO assigned a separate 10 percent evaluation for 
the residual scar and continued the 10 percent disability 
evaluation for the other residuals of the gunshot wound of 
the right shoulder.  The veteran having appealed the 
evaluation given to his gunshot wound residuals, and the RO 
having now established a separate evaluation for the scar, 
the Board will address both ratings herein.  


FINDINGS OF FACT

1.  The veteran's claim for entitlement to increased 
evaluations for service-connected gunshot wound residuals is 
plausible, and the RO has obtained sufficient evidence for an 
equitable disposition of these claims. 

2.  The residual scar of the right shoulder is well healed 
and manifested by keloid formation and slight tenderness, 
with no limitation of function or repeated ulceration.

3.  The residuals of a gunshot wound to the right shoulder, 
other than a scar, are some difficulty with extremes of 
motion, some occasional discomfort, and minimal loss of 
muscle mass. 


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating for residuals of gunshot wound to 
the right shoulder, including a scar, and VA has satisfied 
its duty to assist him in development of this claim.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  There is no legal basis for a schedular evaluation in 
excess of 10 percent for a scar as the residual of a gunshot 
wound to the right shoulder.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Part 4, Diagnostic 
Code 7804 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a gunshot wound to the right shoulder 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 5301 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

While the veteran was stationed in the Republic of Vietnam, 
he received a gunshot/shrapnel wound to the right shoulder.  
The medical records for the initial treatment of the wound 
are not in the service medical records, but the records do 
reflect hospitalization at Brooke General Hospital at Fort 
Sam Houston, Texas, in May 1970 for conservative treatment of 
a gunshot wound to the right shoulder with fracture of the 
scapula and contusion of the right lung.  He was hospitalized 
for ten days, and discharged to duty with a temporary 
profile.  An x-ray in October 1970 showed metallic fragments 
in the right posterior chest wall.  Some were supraclavicular 
in nature.  There appeared to have been a chip fracture of 
the scapula.  Lungs were clear of infiltrates, and heart was 
normal.  

In a rating decision of July 1972, service connection was 
granted for the residuals of a gunshot wound, Muscle Group I, 
with retained metallic foreign bodies.  A 10 percent 
disability rating was awarded pursuant to the rating criteria 
found at 38 C.F.R. Part 4, Diagnostic Code 5301 (1971).

In June 1998, the veteran asked for an increased evaluation 
for his shoulder injury.  He underwent an examination in 
August 1998.  The examiner noted that the veteran reported 
having undergone surgery to remove the bullet, and that the 
entrance wound was on the anterior aspect of the shoulder 
(the clavicle), and the exit wound was on the medial aspect 
of the right scapula.  The examiner noted a healed surgical 
scar on the middle aspect of the clavicle at the superior 
border and an entrance wound on the distal aspect of the left 
[sic] clavicle.  The veteran complained of increasing 
weakness.  On examination, the range of motion of both 
shoulders was within normal limits, and he was able to move 
both shoulders without any discomfort.  The examiner also 
noted that the surgical scar and the gunshot wound scar were 
not tender although there was some asymmetry on the right 
shoulder girdle in comparison with the left one.  The right 
shoulder musculature was much smaller than the left shoulder, 
and the left arm circumference was about 1/2 inch larger than 
the right arm in general throughout.  Strength in the left 
upper extremity was within normal limits, and in the right 
upper extremity it was fair in the proximal muscles and good 
in the distal muscles.  Sensory function examination was 
intact, although the veteran said he felt less sensitive on 
the right side.  In general, the examiner stated that the 
veteran was hypersensitive for sensory function examination.  
His reflexes were 2+ and symmetrical, and grip in both hands 
was normal.  The veteran was able to pull on his shirt and 
button it without difficulty.

Based on that examination, the RO, in an August 1998 rating 
decision, denied the veteran's request for an increased 
evaluation for his shoulder disability.  In appealing that 
decision, the veteran stated that his ability to use his 
right arm over time had diminished.  He contended that the 
type of work he did, warehouse work, loading and unloading, 
caused fatigue and pain.

In March 1999, the veteran testified before an RO hearing 
officer.  During his testimony, the veteran complained of 
weakness in the right shoulder and arm after extended use.  
He also said that he experienced numbness in the right 
extremity and that he took medications when needed for 
discomfort.  He said that he had not had VA treatment for the 
right shoulder, but he occasionally saw a family doctor, Joe 
Terry, whose address he did not know.  The hearing officer 
advised him of the importance of those records to his claim 
and said she would provide a release form.  She gave the 
veteran the option of presenting a signed form so she could 
request the records or of having the doctor send them 
directly to the RO.

In March and April 1999, the veteran underwent additional VA 
examinations.  A chest x-ray done in March 1999 showed 
numerous metallic fragments projected over the right chest 
posteriorly, and lung fields appeared free of infiltrates.  
Respiratory examination was done to evaluate the veteran's 
claim of shortness of breath.  The examiner noted that the 
veteran did smoke a half to three-quarters of a pack of 
cigarettes per day.  Lungs were clear to auscultation 
bilaterally with good breath sounds.  The impression was 
dyspnea, secondary to chronic obstructive pulmonary disease.  
The examiner stated he could see no relationship between his 
gunshot wound to the right chest and present shortness of 
breath.

On neurological disorders examination in April 1999, the 
examiner noted the veteran's complaints of occasional 
numbness in his hands and most often on the back of his right 
shoulder and in the arm.  He said repetitive activities over 
a number of days made his arm feel weaker.  He stated that he 
was right-hand dominant.  He complained of stiffness and some 
pain in the right shoulder area.  He said he would use his 
left upper extremity when his right felt weak, and then his 
left would feel weak as well.  He had no difficulty removing 
his shirt or taking off a pull-on undershirt.  There was a 
well-healed scar on the medial border of the scapula 
superiorly on the right side and an old scar at the distal 
area of the right clavicle which was nontender.  The scar 
over the scapula was somewhat hypersensitive and there was a 
small keloid.  There was no tenderness in the muscles.  No 
atrophy of the muscles was noted in the right upper extremity 
or the right trapezius.  Circumference of the muscles 
compared to the left upper extremity were symmetrical.  
Strength in trapezius muscles was normal.  Abduction and 
extension of the arm when compared with the left upper 
extremity was a degree lower than is normal on the left side.  
There was good pulse on the right.  Elbow flexion and 
extension was normal on both sides.  Strength in grip of the 
right hand was good+, which the examiner noted was 
inconsistent.  It was normal on the left side.  Sensory 
examination to pinprick was inconsistently different when 
compared to left and right upper extremities.  He felt 
hyperesthetic to pinprick on the right hand and right arm and 
scapular area.  Range of motion with abduction was 170 
degrees bilaterally.  Flexion was 170 degrees, and extension 
was 45 degrees.  External rotation was 80 degrees 
bilaterally, with moderate to severe discomfort in the right 
shoulder.  Internal rotation was 70 degrees bilaterally with 
moderate discomfort and pain on the right side.  There was no 
tenderness in the acromioclavicular joint on the right.  
Passive range of motion was normal, although there was 
moderate discomfort of the right shoulder.  Functionally, he 
continued to be independent in activities of daily living.  
Fine coordination of the hands appeared to be normal.  No 
warmth was noted, and no evidence of sympathetic dystrophy 
was noted.  No swelling of the hands was noted.

Electromyographic (EMG) and nerve conduction studies were 
requested.  Both were normal for the muscles and nerves 
tested.

While in a remand status, the veteran was accorded several VA 
examinations.  On VA joints examination in December 1999, the 
veteran was noted to be temporarily off work because of 
abdominal surgery.  The examiner noted that the entrance 
wound was above the right clavicle and that the exit wound 
was along the medial border of the right scapula.  He 
complained of pain in the right shoulder with excess use, 
especially overhead.  On examination, there was a 5 
centimeter (cm) nontender scar in the right supraclavicular 
area, noted to be the wound of entrance.  The exit wound was 
a well-healed, 14 cm scar, and the veteran complained of some 
tenderness around the upper two or three centimeters of it.  
Active range of motion was flexion to 170 degrees, abduction 
to 180 degrees, external rotation to 90 degrees, internal 
rotation to 70 degrees, and extension to 60 degrees.  The 
examiner noted that the veteran could strongly abduct and 
strongly externally rotate the right arm from his side.  Deep 
tendon reflexes were active and equal in the biceps and 
triceps tendons.  The examiner could detect no motor weakness 
or sensory loss in the right upper extremity, especially 
around the scapula.  There was no evidence of muscle atrophy 
present.  The examiner could detect no motor weakness or 
sensory deficit in either upper extremity.  The examiner 
noted the EMG and nerve conduction studies previously done 
and showing no evidence of nerve impairment.  X-rays showed a 
Grade II AC (acromioclavicular) separation.  No metallic 
fragments were noted in the region of the gunshot wound, 
although the veteran had some islands of calcified cartilage 
in the medullary canal of the proximal humerus, which 
probably represented calcified enchondroma.  The examiner 
commented that the veteran certainly had some soft tissue 
scarring around the right shoulder, resulting in no 
significant impairment.  The range of motion, lack of 
atrophy, and normal strength testified to that.  There was no 
evidence of nerve damage.  The examiner stated that the 
acromioclavicular separation was unrelated to the gunshot 
wound.

A VA neurological examination was also accomplished in 
December 1999.  The examiner stated that the right shoulder 
appeared a little bit lower than the left one.  He stated 
that no remarkable differences were noted from the anterior 
aspect, but, posteriorly, there was obvious and significant 
winging of the right scapula that was not present on the 
left.  There appeared to be muscle loss especially from the 
spine to the medial aspect of the scapula on the left side.  
The surgical scar was reported to be nontender.  There was 
some loss of strength in the external rotation of the right 
arm against resistance, where strength was 3.5/5.  All other 
motions appeared to be 4.5/5, and on the left they were 5/5.  
The examiner stated the problem appeared to be mainly winging 
of the scapula and associated weakness, as one would expect 
from the atrophy described.  There was no sensory loss, 
fasciculations, or abnormal movements present.  The following 
impression was given:

IMPRESSION:  Residual of missile injury 
to the right shoulder, as described, with 
definite winging of the right scapula, 
atrophy of the appropriate muscles, and 
weakness especially in external rotation 
of the right arm against resistance, with 
minor weakness of the other shoulder 
girdle muscles.  No change in the future 
is expected.

The RO returned the claims file and examination reports to 
the medical center for re-examination of the veteran.

On VA scars examination in January 2000, the examiner 
described the veteran's scar as measuring 12 by 6 
centimeters.  It was keloid.  The veteran stated that it 
swells, hurts, stings, and itches, bothering him all the 
time.  Photographs were taken.

In February 2000, the examiner who had first examined the 
veteran in December 1999 again described the entrance and 
exit wounds.  The examiner stated that the wound of entrance 
was medial to the coracoclavicular ligament supporting the AC 
joint, and that the AC separation could not have resulted 
from the passage of the bullet through the shoulder, because 
the track was medial to the supporting ligament.  Active 
range of motion was flexion of 160 degrees, abduction of 180 
degrees, external rotation of 90 degrees, internal rotation 
of 70 degrees, and extension of 60 degrees.  The examiner 
stated that the veteran could strongly abduct and strongly 
externally rotate the right arm from his side.  This examiner 
could not demonstrate any significant winding of his scapula.  
Loss of muscle along the medial border of the scapula made it 
stand out slightly more prominently.  The serratus anterior 
muscle which would be responsible for winging was functioning 
normally.  The examiner could demonstrate no weakness of 
external rotation.  Deep tendon reflexes were active and 
equal in the biceps and triceps tendons.  The examiner could 
detect no motor weakness or sensory loss in the right upper 
extremity.  The examiner stated that, aside from the loss of 
musculature along the medial edge of the scapula and the 
slightly less flexion demonstrated today, he could find no 
other aspects to the initial report to change.  He said he 
did not believe that the AC separation was the result of the 
gunshot wound.
 
The neurological examiner also reviewed the claims file in 
February and again in March 2000.  He stated in February 2000 
that he respected the orthopedic examiner who found no 
neurological deficit in December 1999, but his own findings 
were mild but definite.  When, in March 2000, he reviewed the 
subsequent examination by the same orthopedic examiner, the 
neurologist stated that he agreed that there was no 
significant loss of strength in the right upper extremity on 
the February 2000 re-examination.  Accordingly, the only 
findings related to the gunshot wound were those already 
described along the medial edge of the scapula or the scar, 
the mild tenderness along the scar, and the loss of muscle 
along the medial edge of the scapula.

Thereafter, the RO granted a separate disability evaluation 
for the tender scar due to the gunshot wound, evaluated as 10 
percent disabling.


II.  Analysis

The veteran has requested an increased evaluation for the 
residuals of a gunshot wound to his right shoulder.  The 
first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In this case, the veteran has asserted 
that his service-connected disability is worse than currently 
evaluated, and he has thus stated a well-grounded claim.

The veteran has undergone VA examinations.  He has been asked 
to present his treatment records from his private doctor, or 
to provide a release so that the RO might request them for 
him, and he has neither presented the records nor asked the 
RO to obtain them for him.  Accordingly, he has been advised 
of the importance of submitting evidence in support of his 
claim and been given an opportunity to present it (38 
U.S.C.A. § 5103) and the RO has satisfied its duty to assist.  
38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Veterans Appeals, hereinafter the Court, has held that, 
where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1999).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59 (1999).

A.  Scar

With respect to the residual scar of the right shoulder, that 
condition was rated pursuant to 38 C.F.R. Part 4, Diagnostic 
Codes 7804 (1999).  This code provides a 10 percent 
disability evaluation for a superficial scar, which is tender 
and painful on objective demonstration.  38 C.F.R. Part 4, 
Diagnostic Code 7804 (1999).  A 10 percent disability rating 
was assigned.  

The veteran has been granted the maximum schedular evaluation 
under the applicable diagnostic criteria.  Consideration is 
given to whether there are additional codes under which he 
might be evaluated.  Under Diagnostic Code 7803, scars that 
are superficial, poorly nourished, and repeatedly ulcerated 
may be rated as 10 percent disabling.  There is no evidence 
that the veteran's scar is poorly nourished or repeatedly 
ulcerated.  Under Diagnostic Code 7805, a scar may be rated 
according to limitation of function of the part affected.  In 
this case, there is no indication at all that the veteran's 
scar limits function of the shoulder in any way.  In any 
event the veteran's limitation of function of the right 
shoulder is compensated separately under Diagnostic Code 
5301, discussed herein, and it would be pyramiding to 
evaluate under the scar codes that which is evaluated under 
the muscle codes.  See 38 C.F.R. § 4.14 (1999).  

The Secretary establishes disability ratings that are 
intended to compensate a veteran for average impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  The assigned 10 percent 
disability rating is for the residual scar that is the result 
of a gunshot wound to the right shoulder.  Said evaluation 
encompasses a level of compensation for symptoms due to this 
disorder and for any impairment in earning capacity due to 
these symptoms.  There is a lack of entitlement under the law 
to a higher schedular evaluation; the facts are not in 
dispute, and the application of the law to the facts is 
dispositive.  Where there is no entitlement under the law to 
the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 429 (1994).  


B.  Other Residuals

The veteran's other residuals of a gunshot wound of the right 
shoulder have been rated pursuant to the rating criteria 
found at Diagnostic Code 5301.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in five anatomical regions.  38 C.F.R. § 4.55 (1999).  
Muscle Group I, Diagnostic Code 5301, comprises muscles of 
the shoulder girdle, including the trapezius, that function 
in upward rotation of the scapula and elevation of the arm 
above the shoulder.

Muscle injuries secondary to missile wounds are rated in 
accordance with 38 C.F.R. § 4.56 of the regulations, which 
provides that muscle disabilities are to be evaluated in the 
following manner:

(a)  An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal. 
(b)  A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged. 
(c)  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement. 
(d)  Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: 

(1)  Slight disability of muscles. 

(i)  Type of injury.  Simple wound of 
muscle without debridement or infection. 
(ii)  History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section. 
(iii)  Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, 
or impaired tonus.  No impairment of 
function or metallic fragments retained 
in muscle tissue. 

(2)  Moderate disability of muscles. 
(i)  Type of injury.  Through and through 
or deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection. 
(ii)  History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles. 
(iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of 
muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side. 

(3)  Moderately severe disability of 
muscles. 
(i)  Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring. 
(ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements. 
(iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment. 

(4)  Severe disability of muscles. 
(i)  Type of injury.  Through and through 
or deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring. 
(ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements. 
(iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: 

(A)  X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile. 
(B)  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle. 
(C)  Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests. 
(D)  Visible or measurable atrophy. 
(E)  Adaptive contraction of an opposing 
group of muscles. 
(F)  Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle. 
(G)  Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

38 C.F.R. § 4.56 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that analysis must be made of the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The function of Muscle Group I is upward rotation of the 
scapula; and elevation of the arm above shoulder level.  A 
moderate disability of either side warrants a 10 percent 
evaluation.  A moderately severe disability of the dominant 
side warrants a 30 percent evaluation.  A severe disability 
of the dominant side warrants a 40 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Code 5301 (1999).

The veteran's shell fragment wound residuals are rated as 
moderate, 10 percent disabling, because the wound met the 
requirements of a moderate injury based on the nature of the 
original wound, which was a through-and-through injury, 
without explosive effect, residuals of debridement, or 
prolonged infection.  There is no evidence that the current 
gunshot fragment wound residuals meet the criteria for a 
rating in excess of 10 percent.  There is no evidence of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles which would show a moderately severe disability; 
nor is there evidence of ragged, depressed and adherent 
scars, loss of deep fascia or muscle substance, or soft 
flabby muscles in wound area which would indicate a severe 
disability.

The Board further notes that there is no significant 
limitation in the range of motion of the shoulder or the 
right arm.  Moreover, while the right arm is shown 
subjectively to be slightly weaker than the left, the EMG and 
nerve conduction studies are normal.  

After a thorough review of the evidence of record, it is the 
Board's judgment that the veteran's current gunshot wound 
residuals other than a scar warrant no higher than the 
currently assigned 10 percent evaluation.  The original wound 
was through and through, but the hospitalization was not 
prolonged, and there is no evidence of loss of deep fascia, 
muscle substance, or normal firm resistance when compared 
with the sound side, which would be required to classify the 
disability as moderately severe.  The history and 
manifestations are consistent with a 10 percent evaluation 
for moderate impairment under the schedular criteria.  The 10 
percent assigned is appropriate for symptomatology related to 
the veteran's residuals of shell fragment wound to Muscle 
Group I.  The medical evidence of record shows symptoms of 
slight limitation of elevation and minor muscle atrophy.  The 
manifestations exhibited by the veteran as presented in the 
evidence submitted in support of his request are 
appropriately evaluated with a 10 percent rating.

Additionally, factors such as functional loss due to pain on 
motion, weakened movement, excess fatigability, lost 
endurance, swelling or incoordination, have been taken into 
consideration in the assignment of the 10 percent evaluation, 
and are included in the rating criteria noted above.  
Consequently, a separate evaluation, or additional 
compensation, for such symptoms is not warranted.  See 38 
C.F.R. §§ 4.40, 4.45 (1999), DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Finally, the Board has considered the doctrine of affording 
the veteran the benefit of any existing doubt with regard to 
the issue on appeal.  The record does not demonstrate, 
however, an approximate balance of positive and negative 
evidence as to warrant resolution of this matter on that 
basis.  38 U.S.C.A. § 5107(b) (West 1991).  Hence, the 
veteran's request for an increased evaluation is denied.



ORDER

1.  Entitlement to an evaluation in excess of 10 percent for 
the residual scar from a gunshot wound to the right shoulder 
is denied. 

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals (other than a scar) of a gunshot wound to 
Muscle Group I (right side), with retained metallic foreign 
bodies, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


